 In the Matter of PAPER,CALMENSON & COMPANYandUNITED ELEC-TRICAL, RADIO & MACHINE WORKERS OF AMERICA, LOCALNo.1142Case No. R-1017.-Decided December 6, 198SteelFabricating Industry-Investigation of Representatives:controversyconcerning representation of employees:controversy concerning appropriateunit ; rival organizations;employer refused to sign new agreement as it didnot know what union was the proper bargaining representative of the em-ployees-Unit Appropriate for Collective Bargainmg:all employees, exclusiveof executives,clerical and supervisory employees,watchmen,and truck drivers.Election OrderedMr. Lee Loevinger,for the Board.Mr. Ralph, L. Helstein,of Minneapolis, Minn., for the United.Mr. Earl MartinandMr.-Paul Kohls,of St. Paul, Minn., for theInternational.Mr. George Rose,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 15, 1938, United Electrical, Radio & Machine Workers,Local No. 1142, affiliated with the Committee for Industrial Organi-zation, herein called the United, filed with theRegionalDirector forthe Eighteenth Region (Minneapolis, Minnesota) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Paper, Calmenson & Company, St. Paul,Minnesota,herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 6, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 30, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the10 N. L. R. B. No. 17.228 DECISIONS AND ORDERS229United, and upon the International Association of Bridge, Structuraland Ornamental Iron Workers, Local No. 535, affiliated with theAmerican Federation of Labor, herein called the International, alabor organization claiming to represent employees-directly affectedby the investigation.Pursuant to the notice, a hearing was held onSeptember 15, 1938, at St. Paul, Minnesota, before Henry W.Schmidt, the Trial Examiner duly designated by the Board.At thehearing the International filed a motion to intervene which was al-lowed by the Trial Examiner.The Board and the United, repre-sented by counsel and the International, by representatives, partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues wasafforded all parties.During the course of the hearing, theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPaper, Cabnenson & Company is a Minnesota corporation, havingitsprincipal office in St. Paul, Minnesota, and operating plants atSt. Paul and Duluth,' Minnesota.Only the St. Paul plant is involvedin the present proceeding.At this plant, the Company is engagedprincipally in stocking, bending, and fabricating structural steelplates and sheets, bar stock, and other kinds of steel.Approximately40 per cent of the raw materials used at the St. Paul plant are ob-tained from States other than Minnesota.Approximately 10 percent of the products of the St. Paul- plant are shipped outside theState of Minnesota.The gross business of the Company at the St. Paul plant is ap-proximately $800,000 a year.Normally, between 40 and 50 produc-Lion and maintenance workers are employed, exclusive of clerical,supervisory, and executive employees.II.THE ORGANIZATIONSINVOLVEDUnited Electrical,Radio & Machine Workers,Local No. 1142, is alabor organization affiliated with the Committee for Industrial Or-ganization,apparently admitting to its membership all employees ofthe Companyat its St. Paul plant,excluding executives,office em-ployees,-watchmen,and persons employed in a supervisory capacity.The International Association of Bridge, Structural and Orna-mental Iron Workers, Local No. 535, is a labor organization affiliated147841-39-vol. 10-16 230NATIONAL LABOR RELATIONS BOARDwith the American Federation of Labor, apparently admitting to itsmembership all skilled employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAbout May 1937, the Amalgamated Association of Iron, Steel andTinWorkers of North America began organizational activitiesamong employees of the Company, and on May 24 signed a closed-shop contract with the Company covering all the employees at theSt.Paul plant, excluding executives superintendents, clerical em-ployees, and watchmen.The agreement, effective until June 30, 1938,recognized the Amalgamated as exclusive bargaining representativeand contained numerous provisions relative to wages, hours, andother conditions of employment.About December 1937 the Amal-gamated relinquished jurisdiction over the employees at the St. Paulplant to the United and the United assumed the position of theAmalgamated under the closed-shop contract.On June 29, 1938, anational representative of the United conferred with the presidentof the Company regarding a new contract. Since the Internationalhad a short time prior thereto begun to organize employees at theSt. Paul plant, the president of the Company refused to sign a newagreement on the ground that he did not know what union was theproper bargaining representative of the employees.However, uponthreat of a strike by the United, the Company signed a stipulation-with the United agreeing that until further notice provisions relativeto wages, hours, and seniority set forth in the contract of May 24,1937, would be maintained and the United would be recognized tohandle any grievances.As noted above, the United, on June to, 1938, filed a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of the employees of the Company.The Companystates that it is willing to deal with any duly authorized bargainingrepresentatives.We find that a question has arisen concerning representation ofthe employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. DECISIONS AND ORDERSV. THE APPROI'RIATE UNIT231The United claims that all the employees of the Company, exclud-ing executives, office employees, the superintendent, watchmen, truckdrivers, and persons employed in a supervisory capacity, constitutean appropriate bargaining unit.The International contends, on theother hand, that the unit should be limited to skilled workers in thefabricating and structural departments and other skilled workerswho take part in the fabricating and processing of the steel. It seeksto exclude from the unit a large number of employees which it ap-parently claims to be semi-skilled or unskilled.The Company voicedno opinion concerning what employees should be in the bargainingunit.It appears from the record that all the operations at the St. Paulplant are closely integrated, that there is considerable transfer ofemployees from one department to another, and that the problemsrelating to wages, hours, and working conditions are similar withrespect to all the employees. In the past, the bargaining has beenon a plant-wide basis.Although the International now desires aunit composed of a limited number of employees, it solicited membersin all the departments when it began organizing at the plant.Em-ployees throughout the plant are apparently eligible to its member-ship.In view of these facts, we are of the conclusion that a plant-wideunit is appropriate.We find that all the employees of the Company, exclusive of exec-utives, clerical and supervisory employees, watchmen, and truckdrivers, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThere was introduced in evidence at the hearing a list of personswho were employed by the Company at its St. Paul plant betweenJanuary 1 and June 30, 1938.1 The United and the Internationalstipulated that this list which contained the names of 65 employees,might appropriately be used for the purposes of any election orcertification.The United submitted in evidence petitions designating the Unitedas bargaining representative, signed by 42 employees whose namesappeared on the aforesaid, list of employees and by 8 other persons.The International stipulated that all persons whose names appeared'Board Exhibit No. 4. 232NATIONAL LABOR RELATIONS, BOARDon the petitions were members" of the United.A representative ofthe International testified, 'however, that 28 employees at the St. Paulplant had, about the same time as the signing of the United petitions,signed cards designating the International as bargaining representa-tive.He `stated that 16 of the cards were signed in his presence.In view of all the facts, we find that the question which has arisenconcerning the representation of employees can best be resolved byan election by secret ballot.The employees eligible to participate inthe election shall' be those within the appropriate unit whose namesappear on the pay-roll list submitted in evidence at the hearing,excluding employees who have since quit or been discharged forcause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONSOF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Paper, Cahmenson & Company, St. Paul,Minnesota, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All the employees of the Company at its St. Paul plant, exclud-ing executives, clerical and supervisory employees, watchmen, andtruck drivers, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act'.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Paper, Calmenson & Company, St. Paul, Minnesota, an electionby secret ballot shall-be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section -9, of said Rules "and Regulations, among all em-ployees of Paper, Calme'nson'& Company at its St: Paul plant, whosenames appear upon 'tile pay-roll' list submitted in evidence at thehearing and marked Board Exhibit No. 4, excluding executives,, cleri-cal and supervisory employees,, watchmen, truck drivers, and any DECISIONS AND ORDERS233employees who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by the United Electrical,Radio & Machine Workers of America, Local No. 1142, affiliated withthe Committee for Industrial Organization, or by International Asso-ciation of Bridge, Structural and Ornamental Iron Workers, LocalNo. 535, affiliated: with the American Federation 'of Labor, for thepurposes of collective bargaining, or by neither.'SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 4, 1939On December 6, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in the-above-entitled case.The Direction of Election directed that anelection by secret ballot be conducted within fifteen (15) days fromthe date of the Direction, among all employees of Paper, Calmenson& Company at its St. Paul plant, whose' names appeared upon thepay-roll list submitted in evidence at the hearing and marked BoardExhibit No. 4, excluding executives, clerical and supervisory em-ployees, watchmen, truck drivers, and any employees who had sincequit or been discharged for cause, to determine whether they desiredto be represented by the United Electrical, Radio & Machine Workersof America, Local No. 1142, affiliated with the Committee for Indus-trial Organizatioli, or by International Association of Bridge, Struc-turaland Ornamental Iron Workers, Local No.. 535, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con--ducted under the direction and supervision of the Regional Directorfor the Eighteenth Region. Full opportunity was afforded all partiesto this investigation to participate in the conduct of the secret ballotand to make challenges.On December 21, 1938, said Regional Director, acting pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series1, as amended, issuedand duly served upon the parties an Intermediate Report upon thesecretballot.No objections or exceptions to the Intermediate Reportwere filed by any of the parties.As to the balloting and its results, the Regional Directorreportedas follows :Total numbereligible---------------------------------------65Totalballots cast-------------------------------------------61Total number of votes cast for UnitedElectrical,Radio &MachineWorkers ofAmerica,Local 1142 (C. I. O.)---------- 42 234NATIONAL LABOR RELATIONS BOARDTotal number of votes cast for International Association ofBridge, 'Structural & Ornamental Iron Workers, Local 535(A. F. of L.)--------------------------------------------16Ballots cast for neither of the above organizations------------3Total number of blank ballots-------------------------------0Total number of void ballots---------------------------------0Total number of challenged ballots--------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III; Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that United Electrical, Radio & MachineWorkers of America, Local No. 1142, affiliated with the Committee forIndustrial Organization, has been designated and selected by a ma-jority of the employees of Paper, Calmenson & Company at its St.Paul plant, excluding executives, clerical and supervisory employees,watchmen, and truck drivers, as their, representative for the purposesof collective bargaining and that, pursuant to the provisions of Sec-tion 9 (a) of the Act, United Electrical, Radio & Machine Workers ofAmerica, Local No. 1142, affiliated with the Committee for IndustrialOrganization, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to wages, rates ofpay, hours of work, and other conditions of employment.10 N. L. It. B., No. 17a.